Exhibit 99.4 Citigroup Inc. HKD 593,500,000 4.5275% Fixed Rate Notes due May 2010 under the Programme for the issuance of Euro Medium-Term Notes, Series B The securities described herein have not been and will not be registered under the U.S. Securities Act of 1933 and may not be offered or sold in the United States absent registration or an applicable exemption from registration requirements. 1. Issuer: Citigroup Inc. 2. Specified Currency: Hong Kong Dollars ("HKD") 3. Aggregate Nominal Amount: HKD 593,500,000 4. Issue Price: 99.98554% of the Aggregate Nominal Amount 5. Specified Denominations: HKD 500,000. 6. Issue Date: May 18, 2007 7. Maturity Date: May 18, 2010 8. Interest Basis: The Notes will bear interest in arrears at a fixed rate of interest as described below from and including, May 18, 2007 to, but excluding, the Maturity Date. 9. Redemption/Payment Basis: Redemption at par 10. Status of the Notes: Senior PROVISIONS RELATING TO INTEREST 11. Fixed Rate Note Provisions: Applicable (i)Rate of Interest: 4.5275%. per annum payable annually in arrears (ii)Interest Payment Dates: May 18 in each year from, and including, May 18, 2008 to, and including, May 18, 2010.Modified Following Business Day convention. (iii)Day Count Fraction: Actual/365 (Fixed) PROVISIONS RELATING TO REDEMPTION 12. Final Redemption Amount of each Note: Par 13. Early Redemption Amount of each Note: Par, payable upon redemption for tax reasons or on event of default GENERAL PROVISIONS APPLICABLE TO THE NOTES 14. Form of Notes: Bearer Notes 15. Additional Financial Centers relating to Payment Dates: London, New York City and Hong Kong DISTRIBUTION 1. 16. TEFRA: The D Rules are applicable 17.Listing: None OPERATIONAL INFORMATION ISIN Code: XS0301080197 Common Code: 030108019
